DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 11/22/21 in response to the Office Action of 8/20/21 are acknowledged and have been entered.
	Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 are pending.
	Claims 8, 9, 11, 19-21, 23, 25, 27, 28, 33, 28, 34, and 39 have been amended by Applicant.
	Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 are currently under examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action contains a New Rejection Necessitated by Amendments.

Rejections Withdrawn
	The rejection under 35 U.S.C. 102 (a)(1) is withdrawn.

Response to Arguments
 Claim Rejections - 35 USC § 103
Claims 8, 9, 11, 12, 15, 19-21, 23, 25, 27, 28, 33-37, and 39-41 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Cappuccini et al (Cancer Immunol Immunother, 2016, .
This rejection is based on combining cited art of: (1) a known cancer vaccine (Ad-sig-hMUC-1/ecdCD40L) and (2) reagents known to enhance therapeutic effects of cancer vaccines (checkpoint inhibitors such as anti-PD-L1 or anti-PD1 antibodies) that predictably provide additive therapeutic benefit. Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 are product claims. Claims 27, 28, and 39-41 are method claims reciting administering the combinations to a patient. 
Cappuccini et al teaches administering a cancer vaccine comprising a tumor antigen induces an antigen-specific CD8+ T-cell immune-stimulatory effect therapeutic response and that the therapeutic response from the vaccine is greatly enhanced by administering a PD-1 blocking antibody (Abstract, in particular). Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). PD-1 and PD-L1 blocking antibodies are “active” antibodies as they actively block. Cappuccini et al further teaches a method of treating a patient with STEAP1 positive tumor comprising administering a pharmaceutical immuno-therapy combination of an -positive CD8+ T cells (Abstract and Figure 1, in particular). On page 711, Cappuccini et al further notes a lack of an effect of anti-PD-1 antibody treatment on magnitude of antigen-specific T-cell response in circulation and suggest the observed synergistic effect of the antibody and vaccine could be taking place at the tumor site (same as tumor microenvironment). 
Cappuccini et al does not specifically teach Ad-sig-hMUC-1/ecdCD40L as an expression vector encoding a cancer vaccine component.  However, these deficiencies are made up in the teachings of Deisseroth et al, Levy et al, Shimizu et al, Hamanishi et al, Ribas et al, and Mkrtichyan et al.


Shimizu et al teaches carcinoma patients therapeutically benefit from administration of antibodies blocking PD-1 (“pembrolizumab” of Levy et al) at doses of 2 or 10 mg/kg every two weeks by infusion (Abstract, in particular). 
Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 interacts with PD-1 to inhibit proliferation and cytokine production of T cells (in a natural immune-suppressive manner) and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment overcomes the natural immune-suppressive interaction of PD-1 and PD-L1 in the tumor microenvironment and enhances T cell response and mediates antitumor activity (page 462 and Figure 1, in particular). Hamanishi et al further teaches anti-PD-L1 antibodies prolong survival (page 464, in particular). 
Ribas et al teaches carcinoma patients therapeutically benefit from intravenous administration of antibodies blocking PD-1 (“pembrolizumab” of Levy et al) at doses of 2 or 10 mg/kg every two weeks (page 195, in particular). Ribas et al further teaches administration of the anti-PD-1 antibodies intratumorally (within the tumor microenvironment) increasing percentages of CD8+ T cells and myeloid-derived suppressor cells (Abstract, in particular).
+Gr-1+ myeloid-derived suppressor cells (MDSC) in the tumor microenvironment by half (Figure 4, in particular). Mkrichyan et al further teaches (1) PD-L expressed on T cells, (2) PD-L1 and/or PD-L2 as PD-L ligands expressed on tumor cells, and (3) PD-L/PD-L1 and PD-L/PD-L2 interactions inhibit T cell immunity (left column page 2, in particular). Figure 2 of Mkrtichyan et al demonstrates co-administration of a vaccine (Lm-LLO-E7) enhances the antitumor effect of anti-PD1 checkpoint inhibitor antibodies.
One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method of inducing an immune-stimulatory effect therapeutic response and therapeutically treating any subject with MUC-1 positive carcinoma cells expressing PD-L1, including a MUC-1 positive carcinoma that is non-responsive to checkpoint inhibitors alone (including a lack of inducing tumor infiltration of CD8+ T cells when a checkpoint inhibitor is administered alone), comprising administering to said subject a pharmaceutical immuno-therapy combination of Levy et al comprising the Ad-sig-hMUC-
Further, one of skill in the art would be motivated with an expectation of success to optimize the combined method by performing the combined method wherein components of the combined method are administered at just any doses, by any routine route of administration, and with just any dose schedules (including comprising intravenous infusion of 2 or 10 mg/kg of anti-PD-1 antibody “pembrolizumab” every two weeks as taught by cited references; including administering the vaccine of Deisseroth et al in multiple boosts 1-12 weeks apart as taught by Deisseroth et al; and including the schedule of Cappuccini et al of administering a checkpoint inhibitory antibody and a vaccine every two weeks for over six months) in order to optimize dosages, dosing methods, and repetition rates. It is not inventive to discover optimal or workable ranges by routine experimentation. An administering physician can easily determine optimum dosages, dosing methods and repetition rates. See In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
In particular regards to claim 20, one of ordinary skill in the art would have been motivated with an expectation of success to gather a combination of just any number (including 10) of vaccine components of the combined method and just any number (including 10) checkpoint inhibitor components of the combined method in order to provide therapeutic benefit to multiple (including 10) patients with the combined method.
Further, one of skill in the art would predict administering the Ad-sig-hMUC-1/ecdCD40L construct in combination with the anti-PD-1 (or anti-PD-L1) constructs would result in an immune response of a greater increase in number of CD8+ T cells and number (and percentage) 
While it is the examiner’s interpretation that “cold” tumors are those which are not infiltrated with immune cells (such as tumor infiltrating CD8 effector T cells) and “hot” tumors are those that are infiltrated with immune cells, the cited references do not specifically describe tumors using the terms “cold” or “hot”. However, Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular) and the Ad-sig-hMUC-1/ecdCD40L vaccine construct and immune checkpoint inhibitors are each taught to generate CD8+ immunity (see [0014] and [0085]-[0089] of Deisseroth et al and Abstract of Ribas et al, in particular). Mkrtichyan et al further demonstrates treating cancer by administering a combination of a PD-1 inhibitor and anti-tumor antigen vaccine, resulting in an increased antigen-specific immune 
In regards to the recited products to be able to decrease CD11b+ cells, decreases in CD11b+ myeloma cells are known to occur in response to treatment with anti-checkpoint inhibitor antibodies of the combined method (see: CD45+CD11b+Gr-1+ MDSC of Figure 4 of Mkrtchyan et al; CD11b+GR-1+ MDSC Figure 2 of Guo et al; CD11b+arginase-1+ MDSC of Figure 4 and CD11b+ MDSC of Fig S7B of Curran et al; CD11b+ MDSCs of Figure 5E of Yu1; and CD11b+Gr1+ MDSCs of Figure 4A and S71 and CD11b+ MDSCs of Figure 4C and Fig S7B of Yu2). Because checkpoint inhibitor therapies are known to reduce CD11b+ MDSCs in tumors, it is  Deisseroth et al, reduce total population of CD11b+ MDSCs in tumors as claimed. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See MPEP 2143.02. Further, the examiner takes the position that the reduction in CD11b positive cells is not a property having a significance equal to or greater than that of the expected property of a predicted therapeutic effect of the immuno-therapeutic combinations. Therefore, recitation that the immuno-therapeutic compositions have the property of being able to reduce CD11b positive cells is not sufficient to rebut obviousness of making and using the compositions when the compositions are expected to have the greater property of expected therapeutic benefit. See MPEP 716.02(c).
In regards to claims reciting “antigen non-specific checkpoint inhibitory antibody therapy”, the anti-PD-L1 and anti-PD-1 antibodies of the combined method are antigen non-specific checkpoint inhibitory antibody therapies because the antibodies target interactions between PD-L1 and PD-1 and do not target tumor antigens (also see definition of “antigen non-specific” at the first full paragraph of page 7 of the instant specification).
Further, anti-PD-L1 and anti-PD-1 antibodies of the combined method each have the capacity to generate an immune response to prolong survival in an individual when administered as a monotherapy (see page 464 of Hamanishi et al and Abstract of Topalian et al, in particular). Further, the ability of monotherapy with the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al to decrease tumor volume (Figure 6 of Deisseroth, in particular) indicates the construct has the ability to prolong survival. Further, the instant claims (see claim 8, for Further, reduction in tumor volume and increases in overall survival are predicted when administering combinations of the checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccines (Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) of the combined method because Mkrtichyan et al teaches decreases in tumor volume and a massive increase in overall survival by administering a combination of checkpoint antibodies and tumor-targeted vaccine as compared to administration of either component alone (Figure 2, in particular).
The tumor growth suppression from the combination of checkpoint antibodies (anti-PD-L1 or anti-PD-1 antibodies) and the tumor-targeted vaccine (Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) of the combined method is “generated corresponding to said reduction of the total population of CD11b positive cells”, as recited by claim 36, because the combination of the checkpoint antibodies and tumor-targeted vaccines predictably leads to both (i) tumor growth suppression and (ii) reduction in CD11b positive cells for the reasons stated above.
Further, the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al of the combined method has the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 6 of Deisseroth et al, in particular). Mkrtichyan et al further teaches the anti-PD-1 antibodies of the combined method have the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 2B, in particular). Further, it is reasonably predictable that combined administration of recited checkpoint inhibitors (such as anti-PD-1 antibodies and anti-PD-L1 antibodies) and the recited tumor vaccine (the Ad-sig-hMUC-
In regards to claims reciting “and make less likely destruction of non-cancerous tumor tissue in the individual”, the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al specifically targets destruction of tumor cells by targeting the tumor antigen MUC-1 on the tumor tissue ([0088] of Deisseroth et al, in particular) and is predictably less likely to destroy non-cancerous tumor tissue than a therapeutic promiscuous reagent that does not specifically target a tumor antigen (such as MUC-1) on tumor tissue.
In regards to claims reciting the administered treatments “biologically interact with each other”, the specification does not specifically disclose what is meant by treatments that “biologically interact with each other”. The examiner takes the position that the administered treatments predictably biologically interact with each other because the administered anti-PD-L1 or anti-PD1 antibodies biologically enhance the therapeutic benefit of the administered vaccine because anti-PD-L1 or anti-PD1 antibodies are known to enhance therapeutic benefits of vaccines in vivo (abstract of Cappuccini et al and Figures 2-3 of Mkrtichyan et al).

	While it is not unexpected that the recited combinations reduce CD11b positive cells, the prior art would not motivate one of skill in the art to determine the percentage of CD11b positive cells in a tumor tissue sample of a patient after administering the combinations to the patient. Therefore, in an effort to expedite prosecution, it is again noted method claims could be obviated from the rejections below if claim 27 were amended to require one performing the claimed method to (1) administer the treatments to the patient and (2) determine the percentage CD11b positive cells in a tumor tissue sample of the patient after the treatments.
	In the Reply of 11/22/21, Applicant indicates the claims are non-obvious because the recited combination of checkpoint inhibitors and vaccine unexpectedly overcomes (a) cancer immune escape, (b) natural immune-suppressive tumor microenvironment, (c) active adaptive immune resistance, (d) impaired trafficking of immune cell into the tumor core, and (e) impaired antigen processing and presentation by tumor cells. Applicant further indicates the claims are non-obvious because ways of enhancing the antitumor effect of PD-1 were unknown. Applicant further indicates the claims are non-obvious because cited references do not teach reduction of CD11b+ MDSCs resolves “cancer immune escape”.  Applicant further indicates the claims are non-obvious because a vaccine combination with a checkpoint inhibitor antibody was not obvious or predictable. Applicant further indicates Cappuccini et al teaches-away from using vaccines to enhance efficacy of checkpoint inhibitor antibodies. Applicant further argues the cited references do not teach or suggest a reduction by half of the totality of CD11b positive cells to, in effect, dramatically lessen the natural tumor stimulation/growth in a cancer patient 
	The amendments to the claims and the arguments found in the Reply of 11/22/21 have been carefully considered, but are not deemed persuasive. In regards to the indication that the claims are non-obvious because the recited combination of checkpoint inhibitors and vaccine unexpectedly overcomes cancer immune escape, the examiner disagrees. It is first noted that the instant claims do not recite “cancer immune escape”. However, Hamanishi et al discusses “cancer immune escape” is mediated by immune checkpoint signals mediated by PD-1/PD-L1 interactions (right column on page 462, in particular). Anti-PD-L1 and anti-PD1 antibodies of the combined method are known to overcome such “immune escape” by disrupting PD-1/PD-L1 interactions (see Figure 1 legend of Hamanishi et al: “…PD-1 inhibitors (anti-PD-1 anti-body and anti-PD-L1 antibody) block PD-1/PD-L1 signaling and induce anti-tumor immune reactivation…”). 
	In regards to the indication that the claims are non-obvious because the recited combination of checkpoint inhibitors and vaccine unexpectedly overcomes natural immune-suppressive tumor microenvironment and active adaptive immune resistance, the examiner disagrees. The examiner first notes the claims do not recite the recited combination of checkpoint inhibitors and vaccine overcomes natural immune-suppressive tumor microenvironment and active adaptive immune resistance. However, it is known in the prior art that administering checkpoint inhibitors predictably overcomes natural immune-suppressive tumor microenvironment and active adaptive immune resistance. For instance, Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating T cells’ antitumor 
	In regards to the indication that the claims are non-obvious because the recited combination of checkpoint inhibitors and vaccine unexpectedly overcomes impaired trafficking of immune cell into the tumor core, the examiner disagrees. The examiner first notes the claims do not recite the recited combination of checkpoint inhibitors and vaccine overcomes impaired trafficking of immune cell into the tumor core. However, the prior art teaches both checkpoint inhibitors and vaccines enhance levels of immune cells within tumors. For instance, Mkrtichyan et al demonstrates treating cancer by administering a combination of a PD-1 inhibitor and anti-tumor antigen vaccine, resulting in an increased antigen-specific immune response and increased level of tumor-infiltrated CD8+ T cells within the tumor microenvironment (Figures 2-3, in particular).
	In regards to the indication that the claims are non-obvious because the recited combination of checkpoint inhibitors and vaccine unexpectedly overcomes impaired antigen processing and presentation by tumor cells, the examiner disagrees. The examiner first notes the claims do not recite the recited combination of checkpoint inhibitors and vaccine 
	In regards to the argument that claims are non-obvious because ways of enhancing the antitumor effect of PD-1 were unknown, the examiner disagrees. Figure 2 of Mkrtichyan et al demonstrates co-administration of a vaccine (Lm-LLO-E7) enhances the antitumor effect of anti-PD1 checkpoint inhibitor antibodies.
	In regards to the argument that the claims are non-obvious because cited references do not teach reduction of CD11b+ MDSCs resolves “cancer immune escape”, the examiner disagrees. First, the claims do not recite that reduction of CD11b+ MDSCs resolves “cancer immune escape”. Second, the specification does not demonstrate reduction of CD11b+ MDSCs resolves “cancer immune escape”. Third, as taught by Hamanishi et al, the checkpoint inhibitor antibodies of the combined method predictably resolve cancer immune escape. Hamanishi et al teaches PD-1 is mainly expressed on activated T cells, negatively regulating T cells’ antitumor effect, and PD-L1 is expressed on tumor cells (page 462, in particular). Hamanishi et al further teaches PD-L1 interacts with PD-1 to inhibit proliferation and cytokine production of T cells (in a manner that permits “cancer immune escape”) and inhibition of the interaction between PD-1 and PD-L1 by administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment overcomes the “cancer immune escape” dues to interaction of PD-1 and PD-L1 in the tumor microenvironment (page 462 and Figure 1, in particular).  

	In regards to the argument that Cappuccini et al teaches-away from using vaccines to enhance efficacy of checkpoint inhibitor antibodies, the examiner disagrees. Cappuccini et al does not teach-away from using vaccines to enhance efficacy of checkpoint inhibitor antibodies. Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). Further, Figure 2 of Mkrtichyan et al (a reference cited by Cappuccini et al) demonstrates co-administration of a vaccine (Lm-LLO-E7) enhances the antitumor effect of anti-PD1 checkpoint inhibitor antibodies.
In regards to the arguments that the cited references do not teach or suggest reduction of total population of CD11b positive cells, that reduction of total population of CD11b positive cells in a cancerous tumor reprograms the tumor microenvironment and induces a tumor response, a reduction by half of the totality of CD11b positive cells to, in effect, dramatically lessens the natural tumor stimulation/growth in a cancer patient allowing greater infiltration of In particular regards to reducing CD11b positive cells, decreases in CD11b+ myeloma cells are known to occur in response to treatment with anti-checkpoint inhibitor antibodies of the combined method (see: CD45+CD11b+Gr-1+ MDSC of Figure 4 of Mkrtchyan et al; CD11b+GR-1+ MDSC Figure 2 of Guo et al; CD11b+arginase-1+ MDSC of Figure 4 and CD11b+ MDSC of Fig S7B of Curran et al; CD11b+ MDSCs of Figure 5E of Yu1; and CD11b+Gr1+ MDSCs of Figure 4A and S71 and CD11b+ MDSCs of Figure 4C and Fig S7B of Yu2). Because checkpoint inhibitor therapies are known to reduce CD11b+ MDSCs in tumors, it is reasonably predictable that products of the combined method, the checkpoint inhibitor antibodies and the vaccine of Deisseroth et al, reduce total population of CD11b+ MDSCs in tumors as claimed. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See MPEP 2143.02. Further, the examiner takes the position that the reduction in CD11b positive cells is not a property having a significance equal to or greater than that of the expected In particular regards to reducing tumor growth, the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al of the combined method has the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 6 of Deisseroth et al, in particular). Mkrtichyan et al further teaches the anti-PD-1 antibodies of the combined method have the capacity as a monotherapy to generate an immune response to suppress tumor growth (Figure 2B, in particular). Further, it is reasonably predictable that combined administration of recited checkpoint inhibitors (such as anti-PD-1 antibodies and anti-PD-L1 antibodies) and the recited tumor vaccine (the Ad-sig-hMUC-1/ecdCD40L construct of Deisseroth et al) combine to reduce tumor growth greater than either component administered alone as a monotherapy because administered anti-PD-1 or anti-PD-L1 antibodies within the tumor microenvironment enhance T cell response and mediate antitumor activity (page 462 and Figure 2 of Hamanishi et al, in particular) and the T cell response of Deisseroth et al is killing tumor cells expressing MUC1 ([0088], in particular). Enhancing killing of tumor cells by administering checkpoint antibodies (anti-PD-L1 and anti-PD-1 antibodies) and the tumor-targeted vaccine would predictably result in enhanced suppression of tumor growth, as claimed, because the checkpoint antibodies would enhance T cell response of the vaccine of Deisseroth et al that is to kill tumor cells. Killed cells do not grow. In particular regards to infiltration of CD8T cells and reprogramming the tumor microenvironment, Cappuccini et al 

In regards to the arguments that the cited references do not teach or suggest conversion of tumor tissue considered non-inflamed or cold to tumor tissue considered inflamed or hot through reprogramming of the tumor microenvironment by the biological interaction of the recited vaccine and checkpoint inhibitor antibodies and the cited references do not teach or suggest reprogramming of the tumor microenvironment to lessen a tumor anti immune-therapeutic effect to enable cold tumor tissue to become hot tumor tissue and thereby subject to CD8 T cell infiltration, to make it less likely that CD8 T cells induced will attack healthy MUC-1 tumor tissue helping to make toxicity less likely, the examiner disagrees. First, the claims do not recite methods of making it less likely that CD8 T cells induced will attack healthy MUC-1 tumor tissue. In regards to claims reciting the administered treatments “biologically interact with each other”, the specification does not specifically disclose what is meant by treatments that “biologically interact with each other”. The examiner takes the 
In regards to the argument that the cited references do not teach or suggest administering the recited vaccine and PD-1 immunotherapeutic components during at least a sixty-day period enables a biological interaction activity to take place reducing the totality of CD11b positive cells through an unexpected biological property, to overcome inhibiting tumor promotion through reprogramming the tumor microenvironment enabling conversion of cold tumor tissue to hot tumor tissue by the combined treatment to have a higher level of CD8 T cell infiltration, making less likely destruction of normal non-cancerous tissue and resulting in a two-fold increase of what a checkpoint inhibitory body alone was incapable of suppressing as a monotherapy, the specification does not demonstrate a sixty-day period after an initial administration is required for recited therapeutic responses. However, one of skill in the art would be motivated with an expectation of success to optimize the combined method by any doses, by any routine route of administration, and with just any dose schedules (including comprising intravenous infusion of 2 or 10 mg/kg of anti-PD-1 antibody “pembrolizumab” every two weeks as taught by cited references; including administering the vaccine of Deisseroth et al in multiple boosts 1-12 weeks apart as taught by Deisseroth et al; and including the schedule of Cappuccini et al of administering a checkpoint inhibitory antibody and a vaccine every two weeks for over six months) in order to optimize dosages, dosing methods, and repetition rates. It is not inventive to discover optimal or workable ranges by routine experimentation. An administering physician can easily determine optimum dosages, dosing methods and repetition rates. See In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In regards to the argument that cited references do not teach or suggest using the recited vaccine and “active” checkpoint inhibitor antibody to double the suppressive effect of the checkpoint inhibitor antibody on tumor cell growth over what a checkpoint inhibitor antibody achieved as a monotherapy, the examiner disagrees. It is first noted anti-PD-1 and anti-PD-L1 antibodies are “active” checkpoint inhibitor antibodies as they actively block the interaction between PD-1 and PD-L1. Further, claimed methods do not recite doubling the suppressive effect of the checkpoint inhibitor antibody on tumor cell growth over what a checkpoint inhibitor antibody achieved as a monotherapy.
In regards to the argument that the combination of Cappuccini et al with Deisseroth et al fails, this rejection is not solely based on Cappuccini et al and Deisseroth et al. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to the argument that vaccines are not known to enhance efficacy of checkpoint inhibitor antibodies, the examiner disagrees. Cappuccini et al cites numerous studies teaching anti-tumor activities of cancer vaccines increase when combined with antibodies blocking PD-1 or PD-L1 (page 711, in particular). Further, Figure 2 of Mkrtichyan et al (a reference cited by Cappuccini et al) demonstrates co-administration of a vaccine (Lm-LLO-E7) enhances the antitumor effects of anti-PD1 checkpoint inhibitor antibodies.
In regards to the indication that the claims are non-obvious because cited references teach hugely distinct structures, functions, goals, purposes, and methodologies, the examiner disagrees. The claims are obvious for the reasons stated above.
In regards to the argument that claims are non-obvious because cited references fail to teach use of a single immunotherapeutic vaccine with a checkpoint inhibitor antibody that evidences biological activity such that the combination interaction reduces the total population of CD11b positive cells to lessen a tumor anti-inflammatory effect, that would enable a two-fold 
In regards to the argument that cited references fail to teach a combination therapy that increases the magnitude of the antigen non-specific PD-1 antibody anti-tumor immune response, the examiner disagrees. Mkrtichyan et al teaches administering a combination of a PD-1 inhibitor (antigen non-specific PD-1 antibody) and anti-tumor antigen cancer vaccine (“Lm-LLO-E7 + aPD-1”; generates an anti-immune response) greatly enhances the level of tumor-infiltrated CD8+ T cells by two-fold within the tumor microenvironment (Figures 2-3, in particular).


Claim Rejections - 35 USC § 103
Claims 8, 9, 11, 12, 15, 19-21, 23, 25, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (US 2015/0118222 A1; 4/30/15).
Levy et al teaches treating cancer in a patient by administering a combinations comprising Ad-sig-hMUC-1/ecdCD40L and an immune checkpoint inhibitor ([0336], in particular). 
[0336]: “In some embodiments, a TEC inhibitor (e.g. ITK inhibitor or BTK inhibitor such as ibrutinib) and an immune checkpoint inhibitor are administered in combination with an anticancer agent such as for example a cancer vaccine. In some instances, a cancer vaccine is a peptide-based vaccine, a nucleic acid based vaccine, a cell-based vaccine, a virus-based or viral fragment based vaccine, an antibody or antibody fragment based vaccine, or an antigen presenting cell (APC) based vaccine (e.g. dendritic cell based vaccine). Exemplary cancer vaccines include Gardasil.RTM., Cervarix.RTM., sipuleucel-T (Provenge.RTM.), NeuVax.TM., HER-2 ICD peptide-based vaccine, HER-2/neu peptide baccine, AdHER2/neu dendritic cell vaccine, HER-2 pulsed DC1 vaccine, Ad-sig-hMUC-1/ecdCD40L fusion protein vaccine, MVX-ONCO-1, hTERT/survivin/CMV multipeptide vaccine, E39, J65, P10s-PADRE, rV-CEA-Tricom, GVAX.RTM., Lucanix.RTM., HER2VRP, AVX901, ONT-10, ISA101, ADXS11-001, VGX-3100, INO-9012, GSK1437173A, BPX-501, AGS-003, IDC-G305, HyperAcute.RTM.-Renal (HAR) immunotherapy, Prevenar13, MAGER-3.A1, NA17.A2, DCVax-Direct, latent membrane protein-2 (LMP2)-loaded dendritic cell vaccine (NCT02115126), HS410-101 (NCT02010203, Heat Biologics), EAU RF 2010-01 (NCT01435356, GSK), 140036 (NCT02015104, Rutgers Cancer Institute of New Jersey), 130016 (NCT01730118, National Cancer Institute), MVX-201101 

Levy et al further identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular).
Levy et al does not highlight specifically recited characteristics of the combination of Ad-sig-hMUC-1/ecdCD40L vaccine of Levy et al and checkpoint inhibitors (including anti-PD-1, including “pembrolizumab”) of Levy et al. However, as defined by the instant specification (and as evidenced by references cited in the above rejection), Ad-sig-hMUC-1/ecdCD40L and immune checkpoint inhibitors (including anti-PD-1 and anti-PD-L1 antibodies) of Levy et al have the recited characteristics of the claimed products. It is noted the claims recite intended uses of combination of Ad-sig-hMUC-1/ecdCD40L vaccine of Levy et al and checkpoint inhibitors (including anti-PD-1, including “pembrolizumab”) of Levy et al. The combinations of Levy are equivalent to combinations that are intended to be used as recited by the claims.
Further, one of ordinary skill in the art would have been motivated with an expectation of success to gather a combination of just any number (including 10) Ad-sig-hMUC-1/ecdCD40L vaccine components of Levy et al and just any number (including 10) checkpoint inhibitor components (including anti-PD-1, including “pembrolizumab”) of Levy et al in order to treat multiple (including 10) patients of Levy et al with a combination treatment of Levy et al because Levy et al teaches treating cancer in a patient by administering a combination comprising Ad-sig-hMUC-1/ecdCD40L and an immune checkpoint inhibitor ([0336], in particular), Levy et al identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular), treatment of Levy et al is to be administered to 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 11/22/21, Applicant indicates the claims are not taught by Levy et al because compositions of Levy et al comprise Ibrutinib. Applicant further argues claims are not taught by Levy et al because Levy et al is not enabled. Applicant further argues one would not be motivated to choose Ad-sig-hMUC-1/ecdCD40L as the vaccine to administer with the checkpoint inhibitor of Levy et al. Applicant indicates the claims are not taught by Levy et al because Levy et al teaches many possible combinations reagents to administer other than a checkpoint inhibitor in combination with Ad-sig-hMUC-1/ecdCD40L. Applicant further argues the claims are not taught by Levy et al because Levy et al does not teach recited biological activities of the checkpoint inhibitor and Ad-sig-hMUC-1/ecdCD40L of Levy et al and the combination of Levy et al also comprises Ibrutinib and the checkpoint inhibitor and Ad-sig-hMUC-1/ecdCD40L of Levy et al may not exhibit recited biological activities when administered with Ibrutinib. Applicant indicates claims reciting a checkpoint inhibitory antibody are not 
	The amendments to the claims and the arguments found in the Reply of 11/22/21 have been carefully considered, but are not deemed persuasive. In regards to the indication that the claims are not taught by Levy et al because compositions of Levy et al comprise Ibrutinib, the instant claims are “comprising” claims and encompass combinations comprising Ibrutinib. 
	In regards to the argument that claims are not taught by Levy et al because Levy et al is not enabled, the rejected claims are product (not method) claims. Levy et al is clearly enabled for making Ad-sig-hMUC-1/ecdCD40L and the recited checkpoint inhibitors because Ad-sig-hMUC-1/ecdCD40L and the recited checkpoint inhibitors are known in the prior art.
	In regards to the arguments that one would not be motivated to choose Ad-sig-hMUC-1/ecdCD40L as the vaccine to administer with the checkpoint inhibitor of Levy et al and the claims are not taught by Levy et al because Levy et al teaches many possible combinations reagents to administer other than a checkpoint inhibitor in combination with Ad-sig-hMUC-1/ecdCD40L, it is first noted the rejected claims do not recite a step of choosing or administering. Further, the examiner maintains that one of ordinary skill in the art would have been motivated with an expectation of success to gather a combination of just any number (including 10) Ad-sig-hMUC-1/ecdCD40L vaccine components of Levy et al and just any number (including 10) checkpoint inhibitor components (including anti-PD-1, including “pembrolizumab”) of Levy et al in order to treat multiple (including 10) patients of Levy et al with a combination treatment of Levy et al because Levy et al teaches treating cancer in a patient by administering a combination comprising Ad-sig-hMUC-1/ecdCD40L and an immune checkpoint inhibitor ([0336], in particular), Levy et al identifies anti-PD-1 (including “pembrolizumab”) and anti-PD-L1 antibodies as immune checkpoint inhibitors ([0144], in particular), treatment of Levy et al is to be administered to numerous cancer patients ([0599]-[[0600], in particular), and a combination of numerous vaccine components and checkpoint inhibitor components (including 10 of each) provides the benefit of therapeutic treatment for numerous cancer patients as envisioned by Levy et al ([0599]-[[0600], in particular). This is an example of both (i) combining prior art elements (components of the combination) according to known methods to yield predictable results and (ii) some teaching, suggestion, or motivation in the prior art (suggestion to provide therapeutic treatment to multiple patients) that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
	In regards to the argument that the claims are not taught by Levy et al because Levy et al does not teach recited biological activities of the checkpoint inhibitor and Ad-sig-hMUC-1/ecdCD40L of Levy et al and the combination of Levy et al also comprises Ibrutinib and the checkpoint inhibitor and Ad-sig-hMUC-1/ecdCD40L of Levy et al may not exhibit recited biological activities when administered with Ibrutinib, the examiner disagrees. However, as evidenced by the references cited in the above rejection, the Ad-sig-hMUC-1/ecdCD40L of Levy et al and immune checkpoint inhibitors (including anti-PD-1 (including “pembrolizumab”)) of Levy et al have the recited biological activities. Again, method claims are not part of this rejection.
	In regards to the argument that claims reciting a checkpoint inhibitory antibody are not taught by Levy et al because [0336] of Levy et al does not teach a checkpoint inhibitory 

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
Claims 33-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-37 are rejected because claim 33 recites “…a combination …to lessen the tumor anti immune-therapeutic effect…”.  There is insufficient antecedent basis for “the tumor anti immune-therapeutic effect” in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 19-21, 23, 25, 27, 28, 33-37, and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.

Claims 19-21, 23, and 25 are rejected because claim 19 recites “…a combination therapy…to reduce the totality of CD11b positive cells in a cancer patient lessening a tumor anti immuno-suppressive effect…”.  Descriptions of a combination therapy to reduce the totality of CD11b positive cells in a cancer patient lessening a tumor anti immuno-suppressive effect are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

Claims 27, 28, and 39-41 are rejected because claim 27 recites a method of administering a combination “to lessen tumor anti immuno-therapeutic treatment”.  Descriptions of administering a combination “to lessen tumor anti immuno-therapeutic treatment” are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

to lessen a tumor anti immuno-therapeutic effect are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642